DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:
Regarding claim 6, the recited “a second heat generating element having a length in the longitudinal direction” should be corrected to “a second heat generating element having a length in a longitudinal direction”.
Regarding claim 7, the recited “the longitudinal direction of the substrate” should be corrected to “the longitudinal direction”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yamamoto JP 2006178315.
Regarding claim 1, Yamamoto discloses:
A fixing apparatus comprising: 
a first rotary member (12) (FIG. 4) which is rotatable;
a second rotary member (13) (FIG. 4) configured to contact the first rotary member; 
a nip forming member (10) (FIG. 4), which is located on an inner circumferential side of the first rotary member, and is configured to support the first rotary member to form a nip area being a contact area between the first rotary member and the second rotary member; and
a heater (11) (FIG. 4) held by the nip forming member,
wherein the fixing apparatus is configured to heat a toner image, which is borne on a recording material (P) (FIG. 4), in the nip area,
wherein the nip forming member includes:
	a first projection portion (30) (FIG. 6), which is located on an inner side of the nip area and in a vicinity of an end portion on a downstream side in a conveyance direction of the recording material, and abuts against an inner circumferential surface of the first rotary member; and
	a second projection portion (32) (FIG. 6), which is located on an outer side of the nip area and on the downstream side in the conveyance direction, and abuts against the inner circumferential surface of the first rotary member,
wherein, in an orthogonal direction with respect to a nip tangent passing through a contact surface between the first rotary member and the second rotary member in the nip area in which the heater is in contact with the inner circumferential surface of the first rotary member and extending parallel to the contact surface, a distance between a tip of the second projection portion and the nip 
wherein the second projection portion extends toward the second rotary member in the orthogonal direction without exceeding the nip tangent (FIG. 6), and
wherein a radius of curvature at a tip portion of the second projection portion is smaller than a radius of an inner circumferential circle of the first rotary member (FIGs. 4 and 6).
Regarding claim 2, Yamamoto discloses:
wherein the first projection portion extends beyond the nip tangent toward the second rotary member in the orthogonal direction (when nip tangent is taken to left of projection 30) (FIG. 6).
Regarding claim 3, Yamamoto discloses:
wherein the first projection portion extends toward the second rotary member in the orthogonal direction without exceeding the nip tangent (when nip tangent is taken at peak of projection 30) (FIG. 6).
Regarding claim 5, Yamamoto discloses:
regulation members (21/22) (FIG. 5), which are inserted into both end portions of the first rotary member in a longitudinal direction, and are configured to support at least parts of the both end portions, respectively,
wherein, at a center portion in the longitudinal direction, the second projection portion is arranged in such a manner as to extend toward the second rotary member in the orthogonal direction (FIG. 6).
Regarding claim 10, Yamamoto discloses:
An image forming apparatus comprising:
an image forming unit configured to form a toner image on a recording material; and
a fixing apparatus (FIG. 4) including:

	a second rotary member (13) (FIG. 4) configured to contact the first rotary member; 
	a nip forming member (10) (FIG. 4), which is located on an inner circumferential side of the first rotary member, and is configured to support the first rotary member to form a nip area being a contact area between the first rotary member and the second rotary member; and
	a heater (11) (FIG. 4) held by the nip forming member,
	wherein the fixing apparatus is configured to heat a toner image, which is borne on a recording material (P) (FIG. 4), in the nip area,
	wherein the nip forming member includes:
		a first projection portion (30) (FIG. 6), which is located on an inner side of the nip area and in a vicinity of an end portion on a downstream side in a conveyance direction of the recording material, and abuts against an inner circumferential surface of the first rotary member; and
		a second projection portion (32) (FIG. 6), which is located on an outer side of the nip area and on the downstream side in the conveyance direction, and abuts against the inner circumferential surface of the first rotary member,
	wherein, in an orthogonal direction with respect to a nip tangent passing through a contact surface between the first rotary member and the second rotary member in the nip area in which the heater is in contact with the inner circumferential surface of the first rotary member and extending parallel to the contact surface, a distance between a tip of the second projection portion and the nip tangent is larger than a distance between a tip of the first projection portion and the nip tangent (FIGs. 4 and 6),
	wherein the second projection portion extends toward the second rotary member in the orthogonal direction without exceeding the nip tangent (FIG. 6), and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto JP 2006178315 in view of Shimmura et al. US 20150331376.
Regarding claim 6, Yamamoto discloses the limitations of claim 1 as set forth above. Furthermore, Yamamoto discloses a first heat generating element (in ceramic heater 11) (FIG. 4), but does not explicitly disclose a second heat generating element having a length in the longitudinal direction smaller than a length of the first heat generating element; and a third heat generating element having a length in the longitudinal direction smaller than the length of the second heat generating element.
Shimmura et al. discloses wherein the heater (361) (FIG. 4) includes: 
a first heat generating element (361b at top) (FIG. 5);
a second heat generating element (361d at middle left) (FIG. 5) having a length in the longitudinal direction smaller than a length of the first heat generating element; and
a third heat generating element (361c at middle left) (FIG. 5) having a length in the longitudinal direction smaller than the length of the second heat generating element.

Regarding claim 7, Yamamoto in view of Shimmura et al. teaches:
wherein the heater includes an elongated substrate (361) (FIG. 5) (Shimmura et al.) on which the first heat generating element, the second heat generating element, and the third heat generating element are arranged,
wherein the first heat generating element is arranged at one end portion of the substrate in a widthwise direction, which is orthogonal to both of the longitudinal direction of the substrate and a thickness direction of the substrate (FIG. 5) (Shimmura et al.),
wherein the heater further includes a fourth heat generating element (361b at bottom) (FIG. 5) (Shimmura et al.), which is arranged at another end portion in the widthwise direction of the substrate in such a manner as to be symmetrical to the first heat generating element, and
wherein the second heat generating element and the third heat generating element are arranged between the first heat generating element and the fourth heat generating element in the widthwise direction of the substrate (FIG. 5) (Shimmura et al.).
Regarding claim 8, Yamamoto discloses:
wherein the first rotary member is a film (FIG. 4).
Regarding claim 9, Yamamoto discloses:
wherein the heater is provided in such a manner as to be in contact with an inner surface of the film (FIG. 4), and
wherein the nip area is formed by sandwiching the film between the heater and the second rotary member (FIG. 4).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the prior art of record does not disclose or suggest the recited “wherein, at a center portion in the longitudinal direction, the second projection portion is arranged in such a manner as to be curved toward the downstream side in the conveyance direction” along with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852